EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Jason Link on 09/25/2020.

The application has been amended as follows: 

Claim 1, line 7, after “comprises” insert “more than 0% by weight and”.
Claim 1, line 8, delete “ULDPE” and insert “ultra low density polyethylene”.
Cancel claims 2-5 and 11-15.











“The present invention provides uniaxially oriented films and packages formed from such films. In one aspect, a uniaxially oriented film comprises (a) a first layer including (i) a first composition including an ethylene-based polymer prepared in the presence of a single-site catalyst, wherein the first composition has a density of 0.935 g/cm3 to 0.965 g/cm3, a melt index (I2) of 0.5 to 6 g/10 minutes, and a MWD of 6.0 or less, and (ii) a Ziegler-Natta catalyzed ultra low density polyethylene having a density of 0.880 g/cm3 to 0.912 g/cm3, a melt index (I2) of 0.5 to 6 g/10 minutes, and a MWD of 6.0 or less, (b) a second layer including at least one polyolefin, and (c) at least one inner layer between the first layer and the second layer including a high density polyethylene. The film is oriented in the machine direction at a draw ratio of between 4:1 and 10:1, and can exhibit a machine direction 2% secant modulus of 85,000 psi or more when measured as per ASTM D882.”









Reasons for Allowance

Claims 1 and 6-10 are allowed.
The present claims are allowable over the “closest” prior art Breck (US 2011/0252745).
	The following is an examiner’s statement of reasons for allowance:
	The present claims are drawn to a uniaxially oriented film comprising: (a) a first layer comprising (i) a first composition comprising an ethylene-based polymer prepared in the presence of a single-site catalyst, wherein the first composition has a density of 0.940 g/cm3 to 0.965 g/cm3, a melt index (I2) of 0.5 to 6 g/10 minutes, and a MWD of 6.0 or less, and (ii) a Ziegler-Natta catalyzed ultra low density polyethylene having a density of 0.880 g/cm3 to 0.912 g/cm3, a melt index (I2) of 0.5 to 6 g/10 minutes, and a MWD of 6.0 or less, wherein the first layer comprises less than 40% by weight of the Ziegler-Natta catalyzed ULDPE; (b) a second layer comprising at least one polyolefin; and (c) at least one inner layer between the first layer and the second layer comprising a high density polyethylene, wherein the film is oriented in the machine direction at a draw ratio of between 4:1 and 10:1, and wherein the film exhibits a machine direction 2% secant modulus of 85,000 psi or more when measured as per ASTM D882. 
Breck discloses multilayer film comprising an outer sealant layer comprising ethylene based polymer prepared in the presence of a single site catalyst, wherein the polymer has a density of about 0.909 to about 0.935 g/cc and melt index of 0.5 to 1.5 dg/min (g/10 minutes), an inner sealant layer comprising a polyethylene and one interposed layer between the first and second layers comprising high density polyethylene. However, Breck does not disclose the first composition has a density of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/SAMIR SHAH/Primary Examiner, Art Unit 1787